Citation Nr: 1712996	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-34 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a left leg fracture.

4.  Entitlement to service connection for a left knee condition, to include as secondary to residuals of a left leg fracture and flat feet.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2016, the Board remanded to afford the Veteran a hearing.  In February 2017, the Veteran testified before the undersigned in a video conference hearing.  A transcript of that hearing has been associated with the claims file and reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss and service connection for residuals of a left leg fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record is at least in equipoise as to whether the Veteran's current tinnitus manifested during his period of active service and continued since that time. 

2.  The competent and probative evidence of record is at least in equipoise as to whether the Veteran's current left knee condition manifested during his period of active service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the issues decided herein are being granted in full, any deficiency as to VA's duties to notify and assist pursuant to the VCAA would be harmless error and will not be discussed.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for tinnitus and a left knee condition have been met.  See 38 C.F.R. § 3.303.  

A.  Tinnitus

Service connection may be established on a presumptive basis for certain chronic diseases set forth in 38 C.F.R. § 3.309(a), including tinnitus if there is evidence of acoustic trauma in service.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (clarifying that the Federal Court's decision in Walker does not preclude establishing service connection for tinnitus on the basis of continuity of symptoms, because tinnitus is an "organic disease of the nervous system," which is listed in § 3.309(a)). . 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 
708 F.3d 1331, 1335-88 (Fed. Cir. 2013).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

The Veteran was afforded a VA examination in August 2011, at which time he was given a diagnosis of tinnitus.  Accordingly, the evidence demonstrates a current disability.  

At the February 2017 hearing, the Veteran testified that he was exposed to noise in service while working as a track vehicle mechanic, which included driving a five-ton wrecker throughout Germany without hearing protection.  Board Hearing Testimony, transcript (Tr.) 16-18.  He further testified that mortars with blanks were constantly being fired.  Id. at 15.  The Veteran's DD-214 confirms that his military occupational specialty (MOS) was a track vehicle mechanic.  The Board finds the Veteran's lay testimony to be credible and supported by other evidence and consistent with the types, places, and circumstances of his active service.  Thus, the Board finds that the evidence supports in-service exposure to acoustic trauma.  

Although the August 2011 VA examination reports the onset of tinnitus as three years after service, 08/03/2011 VBMS, VAX, p. 2, at the February 2017 hearing the Veteran testified that he first experienced the symptoms of tinnitus while in service and that he has had them ever since, 02/22/2017 VBMS, Hearing Testimony, pp. 19-20.  The Veteran is competent to attest to problems with ringing in his ears, to include when such ringing began, and the Board finds these assertions to be credible in this regard.  The evidence as to the onset of the tinnitus is at least in equipoise, and the benefit of the doubt will be given to the Veteran.  As such, the Board finds that the evidence demonstrates a continuity of symptomatology, as the Veteran was exposed to noise in service and his tinnitus was noted during service and has persisted since.  See Savage, 10 Vet. App. at 495-97.  The Board finds that the opinion of the August 2011 VA examiner that the Veteran's tinnitus is less likely as not a result of military noise exposure does not contradict such a finding, as it was premised on the onset occurring three years after service.  In sum, the Board finds that the evidence regarding the etiology of the Veteran's tinnitus is at least in relative equipoise; thus the benefit of the doubt will be given to the Veteran on this element.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Now, the evidence established all 3 elements of service connection and the Board finds that service connection for tinnitus is warranted.


B.  Left Knee

The virtual file contains diagnoses of arthritis and degenerative joint disease (DJD) of the left knee.  05/02/2012 VBMS, VAX, pp. 3, 6; 11/20/2013 Virtual VA, CAPRI; 02/22/2017 VBMS, CAPRI, p. 2.  Thus, the evidence demonstrates the existence of a current disability.  

The Veteran testified that he hurt his left knee while in service, possibly due to his in-service left leg fracture or flat feet, and that he has had problems with his left knee since service.  02/22/2017 VBMS, Hearing Testimony, pp. 10-13.  The Veteran is competent to describe experiencing left knee pain.  In November 2013, a VA examiner opined that a left knee condition was at least as likely as not incurred in service or caused by the claimed in-service injury, citing to residuals of the in-service left leg fracture and flat feet for his rationale.  05/02/2012 VBMS, VAX, p. 2.  The Board notes that the 2013 VA examiner stated that the Veteran's left knee arthritis began approximately 40 years ago.  In November 2013 a VA examiner provided an addendum opinion that the left knee DJD was not caused by flat feet, but did not opine as to the onset of his left knee condition, whether the flat feet aggravated the left knee condition, or whether the residuals of the left leg fracture caused or aggravated the left knee condition.  11/20/2013 Virtual VA, CAPRI.  Applying the benefit-of-the-doubt rule, the Board finds that the Veteran's current left knee condition manifested during his active service.


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a left knee condition is granted.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

I.  Hearing Loss

A remand is necessary to obtain an addendum opinion regarding the etiology of the Veteran's hearing loss that takes into account the Veteran's testimony regarding the onset of his hearing loss, the different standards used in audiometric testing during the period of the Veteran's active service, and the articles submitted by the Veteran.  

In August 2011, a VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  08/03/2011 VBMS, VAX, p. 3.  However, the examiner opined that his current hearing loss is less likely as not caused by or a result of in-service noise exposure because the Veteran reported the onset as more than 20 years after service and the scientific evidence does not support delayed-onset hearing loss due to prior noise exposure.  Id. at 4.  The VA examiner also stated that the Veteran's entrance and discharge examinations showed his hearing as within normal limits.  Id.  

At the February 2017 hearing, the Veteran testified that he first noticed hearing loss while in service and has experienced diminished hearing since service.  02/22/2017 VBMS, Hearing Testimony, pp. 19-20.  Thus, VA should obtain an addendum opinion as to the etiology of the Veteran's hearing loss that takes into account the Veteran's lay statements regarding the onset of his hearing loss.  

On the audiological evaluation performed during the entrance examination in March 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
10
20
LEFT
20
5
20
15
20

06/20/2011 VBMS, MTR-Government, p. 24.  Prior to January 1, 1967, American Standards Association (ASA) units were used in audiological testing.  On September 9, 1975, the regulatory standard for evaluating hearing loss was changed to require use of International Standards Organization-American National Standards Institute (ISO-ANSI) units.  

Where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385 (2016), audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

 Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

When the March 1966 audiological testing results are converted from ASA units to ISO-ANSI units, the results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
25
LEFT
35
15
30
25
25

On the audiological evaluation performed during the separation examination in January 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
5

06/20/2011 VBMS, MTR-Government, p. 5.  However, because it is unclear whether such thresholds were recorded in ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

If we assume that ASA units were used for the January 1968 separation examination, the results upon conversion to ISO-ANSI units are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
X
10
LEFT
15
10
10
X
10

If, on the other hand, we assume that the January 1968 audiological testing using the ISO-ANSI units, no conversion is necessary.  

Regardless of whether we assume that ASA units or ISO-ANSI units were used in the January 1968 separation examination, in both instances the results indicate that the Veteran's hearing improved from the time he entered service to the time he was discharged.  The examiner should explain what impact, if any, the fact that the Veteran's hearing seems to have improved during service has on the weight given to the results of the audiometric examination conducted in January 1968.  

It is also noted that the January 1968 audiometric testing did not provide results at 3000 Hertz.  Three thousand Hertz is one of the two frequencies where the Veteran demonstrated current hearing loss.  08/03/2011 VBMS, VAX, p. 2.  The examiner should provide an opinion as to what impact, if any, the lack of results at 3000 Hertz in the January 1968 examination has on the examiner's opinion as to the etiology of the Veteran's hearing loss.  

The Veteran submitted an abstract from Delayed effects of noise on the ear, and an excerpt from Noise and Military Service:  Implications for Hearing Loss and Tinnitus.  02/22/2017 VBMS, Correspondence.  The examiner should comment on the applicability of these articles to the etiology of the Veteran's current hearing loss.  

II.  Residuals of Left Leg Fracture

A remand is necessary to acquire any treatment records relevant to the claim.  In April 2012 Dr. R.S., a private physician, noted a stress fracture of the tibia or fibula with shortening of the left tibia.  04/26/2012 VBMS, MTR-Non-Government, p. 4.  The private physician noted that he ordered x-rays of the right and left tibia and fibula, but the results are not in the virtual file.  The RO requested all records from the private physician, but it appears that only one request was made subsequent to the private physician ordering the aforementioned x-rays.  See 12/09/2012 VBMS, MAP-D Development Letter.  Accordingly, reasonable efforts should be made to obtain these records, which should include at least two requests to the private physician.  

A remand is also necessary to obtain an adequate opinion as to whether the Veteran has residuals from a fracture of the left leg and, if so, the etiology of said residuals.  The Veteran's service records demonstrate a stress fracture in the left leg in June 1966.  01/13/2015 VBMS, STR-Medical, pp. 43, 45.  There is conflicting medical evidence as to whether the Veteran has a current disability related to the in-service fracture.  A private physician noted a stress fracture of the tibia or fibula with shortening of the left tibia.  04/26/2012 VBMS, MTR-Non-Government, p. 4.  The private physician has included a stress fracture as a current problem and pain about the site of the old fracture, but it is unclear whether this is based on an objective examination or the Veteran's own statements.  See 10/17/2011 VBMS, MTR-Non-Government, pp. 3, 5; 11/28/2011 VBMS, MTR-Non-Government, p. 5.  Additionally, as previously noted, the x-rays ordered by the private physician are not in the virtual file.  In November 2013 a VA examiner included a diagnosis of a left leg fracture, but noted that the date of diagnosis was June 1966.  05/02/2012 VBMS, VAX, p. 3.  In August 2011, a VA examiner found no evidence of a recent or remote stress fracture, and no evidence of residual stress fractures.  08/03/2011 VBMS, VAX, pp. 17-19.  In November 2013, a VA examiner opined that she did not see any evidence of residuals from the in-service stress fracture in the August 2011 VA examination conducted by a different examiner.  11/20/2013 Virtual VA, CAPRI.  Accordingly, the Veteran should be provided a new VA examination in order to obtain a clear opinion as to whether the Veteran currently suffers from residuals of his in-service left leg stress fracture.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding VA treatment records related to the left leg and hearing loss.

2.  After completing directive #1, request an opinion from the August 2011 VA audiology examiner, or other appropriate examiner, as to the etiology of the Veteran's hearing loss.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hearing loss had its onset during, or is otherwise etiologically related to, his active service?  

b.  What impact, if any, does the apparent improvement in the Veteran's hearing from entrance to discharge have on the examiner's opinion regarding the etiology of the Veteran's hearing loss?  

c.  What impact, if any, does the lack of results at 
3000 Hertz in the January 1968 examination have on the examiner's opinion regarding the etiology of the Veteran's hearing loss?  

d.  What applicability, if any, do the articles submitted by the Veteran in February 2017 have on the etiology of the Veteran's hearing loss?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  Specifically, the examiner should consider the Veteran's testimony at the February 2017 hearing that he first noticed his current hearing loss during service and that it has continued since service, and the different standards used in audiometric testing at the time of the Veteran's service.  A physical examination is not required unless the audiologist deems one necessary.

If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).

3.  Ask the Veteran to identify, and authorize the release of, any outstanding private medical records dated April 2012 to present related to his claim of service connection for residuals of a left leg fracture.  In particular, request the Veteran submit or provide authorization for records from Dr. R.S., to include any diagnostic testing, such as X-rays.  Reasonable efforts should be made to obtain private medical records identified by the Veteran.  All records received must be associated with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records.  


4.  After completing directives #1 and #3, schedule the Veteran for a VA examination by an appropriate examiner for his claim of service connection for residuals of a left leg fracture.  The examiner should be provided and review the electronic claims file, including a copy of this Remand.  The examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has residuals of a left leg stress fracture sustained during service?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  

If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

5.  After completion of all the foregoing development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


